        Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 1 of 9 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 MICHELLE LECHUGA, individually,
 and on behalf of all others similarly
 situated,

      Plaintiff,

 v.                                                       Case No. 1:19-cv-02180

 LIFEENERGY, LLC, a Delaware limited
 liability company,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, MICHELLE LECHUGA, individually, and on behalf of all others

similarly situated, through counsel, SULAIMAN LAW GROUP, LTD., complaining of

Defendant, LIFEENERGY, LLC, as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking damages as well as injunctive relief for the

Defendant’s violations of Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         MICHELLE LECHUGA (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this District.

        5.         Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).


                                                      1
         Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 2 of 9 PageID #:1




         6.     LIFEENERGY, LLC (“Defendant”), an energy company, provides electricity,

natural gas, solar energy, mobile LNG, distributed generation, and other energy products and

services to residential and business customers in the United States. The company was incorporated

in 2015 and is based in Houston, Texas.

         7.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                  GENERAL ALLEGATIONS

         8.     In an attempt to generate/promote/solicit business, Defendant conducted (continues

to conduct) a wide-scale telemarketing campaign featuring the repeated placing of unsolicited

phone calls to Plaintiff and members of the Putative Class, without obtaining express consent to

do so.

         9.     Upon information and belief, Defendant’s outbound telemarketing efforts include

the use of an automated telephone dialing system (“ATDS”) to solicit energy services.

         10.    The Federal Trade Commission (“FTC”) has held that a basic function of an ATDS

is the ability to dial thousands of numbers in a short time period.

         11.    An ATDS allows its telemarketing agents – who, upon information and belief, are

paid an hourly wage – to only communicate with consumers who answer their phone.

         12.    Consequently, Defendant shifts the burden of wasted time to consumers with

unsolicited calls and messages.

                                  FACTUAL ALLEGATIONS

         13.    At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 2896.

         14.    At all times relevant, Plaintiff’s number ending in 2896 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

                                                  2
       Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 3 of 9 PageID #:1




        15.    At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.

        16.    On or before March 30, 2017, Plaintiff started to receive unsolicited telephone calls

from Defendant.

        17.    These calls were made in an attempt to market Defendant’s electric services to

Plaintiff.

        18.    On numerous occasions, Plaintiff answered. Each time, Plaintiff experienced

distinctive noticeable pause prior to being connected to Defendant.

        19.    Plaintiff informed Defendant that she was not interested in Defendant’s electric

services before asking that they stop calling.

        20.    Other times, Plaintiff was met with prerecorded messages soliciting Defendant’s

electric services. Plaintiff simply hung up these phone calls.

        21.    In spite of Plaintiff’s requests that they stop calling, Defendant continued to place

calls to Plaintiff’s cellular telephone 1-2 times a month.

        22.    In total, Defendant placed or caused others to place no less than 20 unsolicited

phone calls to Plaintiff’s cellular telephone.

        23.    At no time did Defendant obtain consent from Plaintiff to receive robocalls or pre-

recorded messages to her cellular telephone number ending in 2896.

        24.    Defendant’s unsolicited telemarketing phone calls resulted in aggravation that

accompanies unsolicited telephone calls, anxiety, diminished value and utility of telephone

equipment and telephone subscription services, emotional distress, increased risk of personal

injury resulting from the distraction caused by the phone calls, intrusion upon and occupation of

Plaintiff’s cellular telephone capacity, invasion of privacy, loss of battery charge, loss of

                                                  3
        Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 4 of 9 PageID #:1




concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services, and wasting Plaintiff’s

time.

                                      CLASS ALLEGATIONS

        25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        26.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

        All persons within the United States: (a) to whom Defendant and/or a third party
        acting on Defendant’s behalf, made one or more non-emergency phone call(s); (b)
        promoting Defendant’s products or services; (c) to their cellular telephone
        number; (d) using an automated telephone dialing system or an artificial or
        prerecorded voice; and (e) at any time in the period that begins four years before
        the date of filing this Complaint through the date of class certification.

        27.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion from

the Putative Class; (5) the legal representatives, successors or assigns of any such executed

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

        A.      Numerosity:

        28.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.


                                                    4
       Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 5 of 9 PageID #:1




       29.     On information and belief, Defendant made phone calls to hundreds of consumers

who fall into the definition of the Putative Class.

       30.     Members of the Putative Class can be objectively identified from records of

Defendant and any affiliated marketers to be gained in discovery.

       B.      Commonality and Predominance:

       31.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class. Common questions for the Putative Class include, but are not

necessarily limited to the following:

               A.      Whether Defendant used an “automatic telephone dialing system” as

                       defined by TCPA and applicable FCC regulations and orders;

               B.      Whether Defendant had prior express consent to contact Plaintiff and the

                       members of the Putative Class when it placed, or caused to be placed phone

                       calls to their cell phones using an automatic telephone dialing system;

               C.      Damages, including whether Defendant’s violations were performed

                       willfully or knowingly such that Plaintiff and the members of the Putative

                       Class are entitled to treble damages.

       C.      Typicality.

       32.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

       D.      Superiority and Manageability.

       33.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

                                                  5
         Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 6 of 9 PageID #:1




         34.    The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         35.    By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

         36.    Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.     Adequate Representation.

         37.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         38.    Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         39.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
                              Violation of 47 U.S.C. § 227 et seq.
                  (On behalf of Plaintiff and the Members of Putative Class)

         40.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

         41.    Among other things, the TCPA prohibits certain calls to wireless and residential

numbers unless the caller has the prior express consent of the called party.              47 U.S.C. §

227(b)(1)(A).

         42.    Under the TCPA Consent Rules, some types of calls require prior express written

consent, while other types of calls do not require that the consent be in writing.

                                                   6
          Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 7 of 9 PageID #:1




           43.      “Prior express written consent” is required for:

                   All telemarketing/promotional calls/texts made using an ATDS placed to wireless
                    numbers, and

                   All artificial or prerecorded telemarketing/promotional voice calls to wireless and
                    residential numbers.1

           44.      The TCPA Consent Rules define “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages using an

ATDS or an artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.”

           45.      Defendant placed or caused to be placed no less than 20 non-emergency calls

without the prior express consent of Plaintiff to Plaintiff’s cellular telephone number ending in

2896 utilizing an ATDS without Plaintiff’s prior express written consent in violation of 47 U.S.C.

§227 (b)(1)(A)(iii).

           46.      Upon information and belief, based on the noticeable pause Plaintiff experienced,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

           47.      Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the clear pause.

           48.      Upon information and belief, based on the prerecorded messages received,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.




1
    47 C.F.R. §§ 64.1200(a)(2), (a)(3).

                                                      7
       Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 8 of 9 PageID #:1




       49.     Upon information and belief, the ATDS employed by Defendant has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.

       50.     Upon information and belief, Defendant has no database to maintain and update

consumers’ contact preferences and consent to call them.

       51.     As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and the

members of the Putative Class are entitled to receive $500.00 in damages for each such violation.

       52.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. § 227 et seq.,

Plaintiff and the members of the Putative Class entitled to receive up to $1,500.00 in treble

damages for each such violation.

       WHEREFORE, Plaintiff, on behalf of herself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representatives, the appointment of the undersigned as Class

               Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

       B.      an order finding that Defendant violated 47 U.S.C. § 227 et seq.;

       C.      an order enjoining Defendant from placing or causing to place violating calls to

               consumers;

       D.      an award damages of $500.00 to Plaintiff and the members of the Putative Class

               for each such violation;

       E.      an award treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

       F.      an award of such other relief as this Court deems just and proper.

                                                 8
       Case: 1:19-cv-02180 Document #: 1 Filed: 03/29/19 Page 9 of 9 PageID #:1




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: March 29, 2018                                         Respectfully submitted,

                                                              MICHELLE LECHUGA

                                                              /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com




                                                  9
